Citation Nr: 1524734	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include esophageal spasm and gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from July 1994 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for GERD.  

Although the Veteran also appealed the denial of service connection for thoracic spine and bilateral knee disabilities, service connection was granted for both disabilities in an unappealed December 2010 rating decision.  As this represents a full grant of the benefits sought on appeal, neither issue will be considered herein.  

The Veteran provided testimony during a hearing before the undersigned at the RO in March 2015.  A transcript is of record.  

This case was also developed on the matter of entitlement to an increased compensable evaluation for patellofemoral syndrome.  The Veteran filed a timely notice of disagreement to the rating action assigning the 0 percent rating and a statement of the case was issued in December 2013.  The Veteran did not file a substantive appeal to this determination.  A statement of the case was issued in June 2013, but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed at the Board hearing that he currently has an esophageal spasm disability which began during service.  He noted that the symptoms, which mimic that of a heart problem or a skipping of a heartbeat, began during service and have continued ever since.  

Service treatment records are negative for gastrointestinal disability.  In a March 1997 report of medical history, the Veteran checked yes for palpitation or pounding heart and indicated that he experienced the occasional "skipped" heartbeat.  For that reason, he was referred for an EKG, which was demonstrated normal sinus rhythm.  

Post-service treatment records include a January 2007 cardiology consultation, in which the Veteran reported symptoms of short, sudden chest pain ever since service.  The private cardiologist stated that his EKG and cardiac exam were unremarkable and his symptoms were atypical for angina pectoris.  The physician stated that the symptoms were clearly different from his GERD symptoms, have been longstanding, and remain unexplained.  The physician stated that if a stress echocardiogram were performed and the results were unremarkable, consider proceeding with a GI evaluation for possible esophageal spasm as a cause of his sudden and brief chest symptoms.  A March 2007 stress echocardiogram was unremarkable.  

On VA examination in November 2010, there were no objective findings of esophageal abnormality, including on esophagogastroduodenoscopic testing.  Subsequent to the examination, private treatment records dated from 2009 to 2011 were received from the Veteran's primary care physician that show treatment for reflux and heartburn, including medication for esophageal problems.  Assessments included reflux esophagitis.  

Given the discrepancy in the private and VA medical findings, another VA examination should be afforded the Veteran.  

The Veteran reported during the Board hearing that he received VA treatment for his gastrointestinal disabilities and that he had an upcoming appointment the following month.  The record does not include VA treatment records.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a physician to determine whether any current gastrointestinal (GI) disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current GI disabilities, and should specifically state whether the Veteran has disability exhibited by esophageal spasms and/or GERD.  The physician should also consider the reports of reflux esophagitis and other gastrointestinal problems reflected in the clinical record during the course of the appeal (since November 2008).  

For each disability found, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) had its clinical onset in service or is otherwise related to a disease or injury in service, including the reported episode of heart palpitations or skipping heartbeat noted during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, including the reported in-service and current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




